DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 08/11/2021, responding to the office action mailed on 06/10/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
EXAMINER’S AMENDMENT
This application is in condition for allowance in view of Examiner’s amendment to the claims, except for the presence of claims 10, 21 and 22 directed to an invention non-elected without traverse because the claims do not requires all the limitation of allowable claim. Therefore, claims 10, 21 and 22 have been cancelled.
Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
- Cancel Claim 10.
- Cancel Claim 21.
- Cancel Claim 22.
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 06/10/2021. Therefore, all previous rejection are hereby withdrawn.
Reason for allowance
Claims 1, 2, 5, 7-9, and 12-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, the closest prior art Sekine US 2020/0103623 (Fig. 13, Example 7 (Table 7)) teaches, a lens module (abstract and para [0003]) comprising: 
a first lens (Fig. 13, L1) having positive refractive power (Table 7 under constituent Lens Data: Lens 1 has a power of 3.43); 
a second lens having refractive power (Table 7 under constituent Lens Data: Lens 2 has a power of -7.26); 
a third lens having positive refractive power (Table 7 under constituent Lens Data: Lens 3 has a power of 7.02);
 a fourth lens having refractive power (Table 7 under constituent Lens Data: Lens 4 has a power of -12.76); 
a fifth lens having refractive power (Table 7 under constituent Lens Data: Lens 5 has a power of 2.74); 
a concave image-side surface in a paraxial region (Table 7: Surface No. 13* refers the image-side surface of the sixth lens, and the radius of curvature for this image-side surface is 2.395, which infers the surface is concave); and 
a seventh lens having negative refractive power (Table 7 under constituent Lens Data: Lens 7 has a power of -3.31), an image-side surface of the seventh lens having one or more inflection points (as shown in Fig. 13, the image side surface of L7 has more than two inflection points), 
wherein the first lens (L1), the second lens (L2), the third lens (L3), the fourth lens (L4), the fifth lens (L5), the sixth lens (L6) and the seventh lens (L7) are disposed in a sequential order from the first lens to the seventh lens (Fig. 13 depicts L1 to L7 sequentially arranged from the object side to image side of the lens system), and 
wherein the lens module satisfies the following Conditional Expression:
From Table 7: f = 3.452 and ANG = 2* half field of view (Omega) = 2*40 = 80 degree
 15 < ANG/f = 80/3.452 = 23.18, which satisfied claimed range. 
where ANG is an angle of view of the lens module, and f is an overall focal length of an optical system including the first to seventh lenses. 
[AltContent: textbox (Convex image side surface of the first lens, but claimed limitation was concave image side surface)][AltContent: arrow][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (Concave image side surface)]
    PNG
    media_image1.png
    388
    530
    media_image1.png
    Greyscale

However, Sekine fails to provide a specific example of lens module wherein an image-side surface of the first lens is concave. Although, Sekine teaches the image-side surface of the first lens is convex (see annotated table above), it would not have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the image-side surface of the first lens from convex to concave, as such modification would have unpredictable effect on overall lens module. Regarding claims 2, 5, 7-9, and 12-20, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent No. (9,116,329): teaches all the limitation of claim 1, except for 1st lens and 6th lens having concave-image-side surface.
(US 2015/0198791) and (US 2014/0376105): teaches all the limitation of claim 1, except for the conditional expression i.e., 15 < ANG/f.
(US 2015/0247992): teaches all the limitation of claim 1, except for the conditional expression and 3rd lens having positive power. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872